UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 22, 2012 CRESCENT FINANCIAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 000-32951 45-2915089 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1005 High House Road Cary, North Carolina 27513 (Address of principal executive offices) (919) 460-7770 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 22, 2012, Bruce W. Elder notified Crescent Financial Bancshares, Inc. (the “Company”) and its subsidiary, Crescent State Bank (the “Bank”), of his resignation, effective March 9, 2012, as Vice President, Secretary and Principal Accounting Officer of the Company and as Senior Vice President and Chief Financial Officer of the Bank. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 28, 2012 CRESCENT FINANCIAL BANCSHARES, INC. By: /s/ Scott Custer Name: Scott Custer Title: President and Chief Executive Officer
